        Case 1:15-cv-00107-JTJ Document 162 Filed 03/01/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


 IAN ELLIOT,                                            CV 15-107-BLG-JTJ

                         Plaintiff,

           vs.                                               ORDER

 CINDY M.ELLIOT and ELLIOT AND
 ASSOCIATES,

                         Defendants.



      The Court conducted a telephonic status conference in this case on

March 1, 2021. Defendants were represented by Jeffery A. Hunnes, Esq. and

Joseph A. Soueidi, Esq. Pro se PlaintiffIan Elliot did not appear on the

conference call.

      IT IS HEREBY ORDERED:

      1.         All discovery in this case is STAYED pending further order of

the Court.

      2.         Defendants may file a motion to dismiss Plaintiffs Third Amended

Complaint on or before March 31, 2021. Plaintiff shall file his response brief

within 21 days after the motion is filed. L. R. 7.1(d)(l)(B)(ii).

      3.         The Court will conduct a hearing on all pending motions at 1:30 p.m.
       Case 1:15-cv-00107-JTJ Document 162 Filed 03/01/21 Page 2 of 2



on May 10, 2021, at the James F. Battin Federal Courthouse in Billings, Montana.

      DATED this 1st day of March, 2021.




                                      /                               L--'-' 'X--'
                                      V             i
                                           -JohriTohnston
                                            United States Magistrate Judge




                                       2
